NO. 07-08-0110-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                   APRIL 14, 2008
                          ______________________________

               LOUIS MADRID A/K/A JOE LOUIS MADRID, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 55,514-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Following his plea of guilty, appellant Louis Madrid was convicted of possession of

a controlled substance with intent to deliver and sentenced to thirty years confinement.

Proceeding pro se, appellant filed a notice of appeal challenging his conviction. The Trial

Court’s Certification of Defendant’s Right of Appeal filed in this case reflects that it was a

plea-bargained case with no right of appeal and that appellant waived his right of appeal.

By letter dated March 17, 2008, this Court notified appellant that the certification indicated

he had no right of appeal and invited him to file an amended certification showing a right
of appeal or demonstrate other grounds for continuing the appeal. Appellant was notified

that failure to do so might result in dismissal under Rule 25.2 of the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 25.2(d) (requiring dismissal if the certification

showing right of appeal is not made part of the record).


      Appellant has not filed a response or an amended certification. Consequently, the

appeal is dismissed.




                                                James T. Campbell
                                                    Justice




Do not publish.




                                            2